Citation Nr: 0833561	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-29 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
arthritis of the left knee, status post osteochondritis 
dessican lesion repair.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1993 to February 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the veteran submitted 
additional VA treatment records in August 2008.  There is no 
indication of waiver of RO jurisdiction.  To ensure that the 
appellant's procedural rights are protected, insofar as he is 
afforded the opportunity for RO adjudication in the first 
instance, the Board must return the case to the RO, with the 
new evidence, for its initial consideration.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  While 
the veteran has been afforded examinations for his service-
connected right knee disability and there are treatment 
records pertaining to the left knee in the record, he has not 
been afforded a VA examination for his left knee disability.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  As the current level of disability is at issue, a 
contemporaneous examination demonstrating the veteran's 
current level of disability for left knee disability must be 
conducted.




Accordingly, the case is REMANDED for the following action:

1.  The veteran's records reflecting 
any left knee treatment at the VA 
Medical Center (MC) in Memphis dated 
from December 2007 to present should be 
obtained and associated with the 
record.  

2.  The veteran should be afforded a VA 
examination of the left knee.  The claims 
folder and a copy of this Remand must be 
made available to the examiner who should 
indicate on the examination report that 
(s)he has reviewed the folder in 
conjunction with the examination.  Any 
indicated studies should be performed and 
the examination report should comply with 
all AMIE protocols for rating knee 
disabilities.

3.  The claim should be reviewed and 
readjudicated.  If the benefit sought is 
not granted, the veteran and his 
representative should be provided with an 
SSOC.  An appropriate period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




